The Honorable Neely Cassady State Senator P.O. Box 1810 Nashville, Arkansas 71852
Dear Senator Cassady:
This is in response to your request for an opinion on the application of A.C.A. § 12-9-209 (Cum. Supp 1993). Your question is as follows:
  When a municipal law enforcement officer completes his training at the academy and then leaves his position with the municipality within seven months to accept a law enforcement job with a county, what is the total obligation of the county to reimburse the municipality?
It is my opinion that if the officer voluntarily left employment with the municipality more than six months but not more than ten months after completion of his training to directly thereafter take a certified law enforcement position with a county, and the municipality paid the expenses of the training, the county is required to reimburse the municipality sixty percent of the expenses incurred by the municipality for the training at the academy, including any salary, travel expenses, food, lodging, or other costs required to be paid in connection with the training. This result is compelled by A.C.A. § 12-9-209(a)(1), (a)(2), (a)(3) and (a)(3)(C). See also Op. Att'y Gen. 91-281 (copy enclosed.)
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure